Aikens J.
delivered the opinion of the Court.
It is objected by the defendants, that the plaintiff being the judgment creditor, and also Sheriff of the County and keeper in chief of said prison, he had no authority to take said bond, and that the same is void. But the argument of the plaintiff is deemed conclusive on this point. The law recognizes but one keeper in chief of the gaol, at one and the same time. The Sheriff was at the time Hine was committed, and at the time the bond was executed, the legal keeper of the prison; nor are his powers, as such, suspended by the statute in relation to his own debtors. If there is any evil to be apprehended from the exercise of these powers, in cases like the present, it is for the Legislature who conferred them, and not for this Court to remedy it.
It is also objected that the declaration does not state that the judgment therein mentioned, was rendered in an action of debt, covenant, contract or promise. That allegation is unnecessary since the passing of the act of the 22d of October, 1807, repealing the act of the Slst of January, 1804; that fact is to be presumed until the contrary appear. There must therefore be
Judgment for the plaintiff.